Citation Nr: 1736451	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for chloracne, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington D.C.  A transcript of this hearing has been associated with the record.


FINDINGS OF FACT

1. The Veteran's claim for service connection for chloracne was denied in a November 2010 rating decision.  He did not appeal that decision.  

2.  Since the November 2010 rating decision, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim for service connection for chloracne.

3.  The Veteran served on the land mass in the Republic of Vietnam during his period of service.

4.  The Veteran has been diagnosed with chloracne that was traced to his exposure to herbicides during his Vietnam service.




CONCLUSIONS OF LAW

1. The November 2010 rating decision that denied service connection for chloracne is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the November 2010 rating decision and the claim for service connection for chloracne is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3.  The criteria for service connection for chloracne have been met.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim. 38 C.F.R. § 3.156 (2016). "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The Veteran's claim for service connection for chloracne was denied in a November 2010 rating decision because the evidence did not show a then-current diagnosis of chloracne.  He did not appeal that decision and it is now final.  Since then, evidence has been received showing he has a diagnosis of chloracne.  This evidence is new and material and raises the possibility of substantiating the claim, therefore it is reopened.



Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board additionally notes that chloracne is one of the presumptive diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  However, as noted in 38 C.F.R. § 3.307(a)(6)(ii), chloracne must become manifest to a compensable degree within a year after the last date on which the Veteran was exposed to an herbicide agent during military service.

The Veteran has averred that he has a skin disorder related to military service.  In light of the Veteran's noted and conceded service in the Republic of Vietnam, he is presumed to have been exposed to herbicides during his period of service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).

The Veteran underwent an Agent Orange evaluation by a VA examiner in March 2014.  In a May 2014 letter from the VAMC, the Veteran was notified that the results of his examination and laboratory tests indicated he had chloracne.  Additionally, in a November 2015 letter, the Veteran's private treating physician stated that it was in his medical opinion that there is a greater than 50 percent chance that the Veteran's Agent Orange exposure caused his chloracne.

Furthermore, the Veteran's spouse submitted a statement in February 2015 detailing that her husband was treated for a skin disability shortly after they were married and less than one year after his active duty service in the military.  The Veteran also submitted a statement in September 2010 detailing a history of his skin treatments and noted that he was treated for facial lesions less than one year after his service.  At his October 2015 hearing, the Veteran stated that he first noticed lesions and changes to his skin in 1970.  The Veteran was unable to obtain his private treatment records detailing his skin treatments because they had been destroyed.

The Board finds that the Veteran and his wife are competent to testify that skin treatments were received after military service and as to reoccurring skin symptoms, such as lesions and rashes, that were experienced after service.  A layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson is also competent to testify about observable symptoms or injury residuals, to include continuity of symptomatology.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).

Based on the above evidence, the Veteran is shown to have a diagnosis of chloracne that is related to his presumed herbicide exposure during military service; the medical opinions are clear and uncontroverted in the record.

While the AOJ was correct in its adjudicatory documents that presumptive service connection is not warranted in this case because chloracne is not shown to have been diagnosed within one year of the Veteran's return from the Republic of Vietnam, other service connection theories of entitlement must be considered, including in this case, direct service connection.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Accordingly, the Board finds that service connection for chloracne is warranted on the basis of the evidence of record, particularly the medical opinion directly linking it to herbicide exposure during service.  See 38 C.F.R. § 3.102, 3.303.  In so 

reaching that conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for chloracne is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


